DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III (claims 15-24) in the reply filed on 2/25/2022 is acknowledged.  The traversal is on the ground(s) that a method for reprogramming a cell using a reprosome of Group III is related to the reprosome of Group I and the method of producing reprosome of Group II.  This is not found persuasive because the restriction requirement mailed on 1/13/2022 discussed that Groups I-III are related however they are distinct each other. There is no further argument pointing out that the restriction requirement was in error, and thus, it is the Examiner’s position that the restriction requirement was proper.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-14 and 25 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 15-24 have been considered on the merits. 

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 is dependent on the withdrawn claim 1. Applicant is advised to amend claim 15 to disclose the limitation of claim 1 to which claim 15 is referring. Appropriate correction is required.
Claim Interpretation
It is noted that the term “reprosome” is a new term and has been interpreted as an exosome capable of inducing reprogramming of a cell according to the instant specification. In the instant claims, the reprosome is defined to comprise RNA of a gene involved in chromatin remodeling, and the gene includes a gene of MAPK signal transduction system, and a gene having histone modification activity according to claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

There is no sufficient written description that ANY cell can be reprogrammed to ANY cell known in the art in the instant specification. 
Thus the scope of the first cell and the second cell are extremely broad to encompass not only reprogramming terminally differentiated cells into undifferentiated cells (dedifferentiation), but also stem cells (undifferentiated cell; e.g. neural precursor cells, embryonic stem cells, etc.) to cells in different lineage (e.g. hepatocytes, myocytes, etc.), and further, the claimed cells would also include those of non-mammalian nature, etc.
While claim 16 discloses that the first cell comprises a mammalian-derived fibroblast or a tissue cell in an organ, or claims 18-19 discloses types of second cells, however, the instant specification fails to provide sufficient written description that any mammalian cell would be reprogrammed to any cell as claimed in claims 18-19. The instant specification discloses a few examples of reprogramming fibroblasts using reprosomes to neural precursor cells (Example 1), brown adipocytes (Example 2), hepatocytes (Example 3), hair cells (Example 4), etc. While the specification shows that the generation of NPC from reprogrammed fibroblasts (Experimental Examples 1-4), however, the rest of examples are directed to reprosomes having certain markers of the cells intended to be but no evidence of these reprosomes were actually forming the intended cell types. There is no disclosure or evidence showing that other reprosomes 
Furthermore, considering the extremely broad scope of the instant claims, there are numerous combinations of the first and second cell types, and the specific examples based on a single first cell type (i.e. fibroblasts) with limited examples of second cell types reprogrammed to (i.e. neural precursor cells) would not necessarily represent the entire genus of any first cells being able to be reprogrammed to any second cell type different from the first cell types. 
Still further, the scope of claim 15 does not particularly limit to animal cells and thus, it would also encompass prokaryotic cells, plant cells, bacteria, fugus, etc. According to the instant specification, the culture medium of the instant claims are different for different second cell desired. The instant specification discloses that the culture medium can be any of known media but the examples disclose a specific medium for the specific cell type intended. There is no disclosure such that any cell culture medium would be able to reprogram any cell into any different cell by the reprosome. The instant claims disclose to use ANY cell culture medium without particularly limiting what the cell culture medium is or composed of. According to the instant specification, ultrasound stimulation is carried out by using the condition of 20 kHz and 1.0 W/cm2 for 5 seconds to the 1×106 HDFs for all of the examples to produce exosomes which contains mRNA and protein associated with histone modification and mitogen-activated protein kinase (MAPK) pathway-related genes (para. 96; Examples 1-5). Thus, the exosomes (reprosomes) utilized for inducing various different second cells are considered identical for all of the case. However, the second cell types (cells 
There are numerous different cell culture medium specifically modified for certain cell types known in the art, and some of these cell culture medium works for different cell types. It is highly unpredictable that merely using generic cell culture medium would necessarily enough to specify the second cell type to be generated.
It is also noted that the term “neural precursor cells” used in the specification appears different from the term “neural stem cells”. The claims disclose “neural stem cells” whereas the enabled working embodiment shows neural precursor cells. Without any clarification and/or definition given the terms, the instant specification fails to provide sufficient written description for the neural stem cells as required as the second cell type in claims 18-19.



Claims 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fibroblasts with reprosomes produced using a human neural stem cell medium to produce neural precursor cells as disclosed in Example 1, does not reasonably provide enablement for the rest of cell types as in other examples or any cell types other than fibroblasts, and any cell types other than NPCs. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the prima facie case.
The instant claims are extremely broad to encompass any first cell type being able to produce any second cell type when the reprosomes comprising MAPK genes and genes having histone modification activity.
The state of the prior art is low that any known exosomes would be able to change the fate of the cells including dedifferentiating terminally differentiated cells into stem cell including embryonic stem cells. While it is known in the art that reprogramming the terminally differentiated cells (e.g. fibroblasts) using transcriptional factors into undifferentiated cells (e.g. induced pluripotent stem cell), however, there is no known technology in the art that exosomes can reprogram and change the fate of the cells from one type to completely different cell type. 
The level of predictability is extremely low since there is no known prior art available that exosomes can be prepared to produce a specific cell type from a different source of cells. The instant specification shows that fibroblasts would produce exosomes comprising MAPK genes and genes involved in the histone modification, and thus when the exosomes are contacted with the cells, these genes are transferred to the first cell and then carry out chromatin remodeling resulting in neural precursor cells. The technology utilized in producing such exosomes involves application of ultrasound (ultrasound stimulation), and culturing the first cell (i.e. fibroblasts) using a specific 
According to the instant specification, ultrasound stimulation is carried out by using the condition of 20 kHz and 1.0 W/cm2 for 5 seconds to the 1×106 HDFs for all of the examples to produce exosomes which contains mRNA and protein associated with histone modification and mitogen-activated protein kinase (MAPK) pathway-related genes (para. 96; Examples 1-5). Thus, the exosomes (reprosomes) utilized for inducing various different second cells are considered identical for all of the case. However, the second cell types (cells intended to be generated) are all different in these Examples, and the only difference appears to be the different conditions utilized, which is a cell culture medium. If understood correctly, while the reprosomes initiate reprogramming of the target cells (i.e. first cell), the type of the second cell appears to be determined by a specific culture medium. The instant specification, however, does not provide what these cell culture medium is composed of, rather it is merely stated as “an embryonic stem cell medium, a neural stem cell medium, a cardiac stem cell medium, a dermal papilla cell medium, a mesenchymal stem cell medium, an osteogenic medium, a muscular formation medium, a hematopoietic stem cell medium, a neuron medium, an astrocyte medium, an oligodendrocyte medium, a hepatocyte medium, an adipocyte 
There are numerous different cell culture medium specifically modified for certain cell types known in the art, and some of these cell culture medium works for different cell types. It is highly unpredictable that merely using a generic cell culture medium would necessarily enough to specify the second cell type to be generated, particularly that there is no prior art available in reprogramming any cell into a different cell by using exosomes comprising mRNA and protein associated with histone modification and mitogen-activated protein kinase (MAPK) pathway-related genes.
There is only one working embodiment in the specification: fibroblasts as the first cell and neural precursor cell as the second cell type. The specification provides sufficient evidence that the reprogramming method generates neural precursor cells from fibroblasts. However, without evidence showing this paradigm works for any first cell to generate any second cell, it is highly unpredictable without undue experimentation that the claimed invention works for any first and any second cell intended by the scope of the instant claims. It is also noted that while the cells of neuronal lineages are further differentiated from the neural precursor cells as shown in the Examples, however, there is no evidence or working embodiment that these cells are formed directly from a cell, e.g. fibroblasts, without generating neural precursor cell production. 
Therefore, while the claimed invention is enabled for reprogramming fibroblasts into neural precursor cells, however, the instant specification fails to provide enabling .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claims disclose the term “reprosome”. The term “reprosome” is a trademark (Reprosome® from STEMON; see attached). 
M.P.E.P. § 2173.05(u) recites, “It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.” If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).
	Since the claims disclose “reprosome” to describe a particular material/product used in the method, the claims do not comply with the 112(b) requirement, and thus render the claims indefinite.

	Claim 16 discloses “tissue cell in an organ”. It is not clear what subject matter this limitation intends to point out. Is this cell in an organ being used in culture (tissue explant culture) or a cell derived from a tissue of an organ? Clarification is required. 
	Claim 17 discloses the phrase “a differentiation ability equal to or lower than pluripotency”. It is not clear what subject matter this phrase intends to point out. Does this mean that the differentiation ability of the second cell pluripotent, multipotent, or unipotent, etc. or the second cell is pluripotent but less effective? Clarification is required. 
	Claim 21 discloses that the reprosome is introduced at a concentration of 107 to 1015 cells/ml. It is not clear if the unit is correct. Since reprosome is not a cell per se, the unit appears to be “reprosomes/ml” instead. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2018, ACS Nano; IDS ref.).
	Lee et al. teach a method of reprogramming fibroblasts into neural progenitor cells by mixing the reprosomes that contains mRNAs and proteins associated with histone modification and mitogen-activated protein kinase (MAPK) pathway-associated
genes, and fibroblasts in the NSC media and culturing for 5 days (entire document; Abstract; p.2534, 2nd col., 2nd full para.).
	The reprosome of Lee et al. is at the concentration of 20x1011 iExos/ml (p.2534, 1st col., 2nd full para.).
	Lee et al. teach that the neural progenitor cells are differentiated into neurons, astrocytes or oligodendrocytes after 4 weeks (p. 2534, 2nd col., last para. – p.2535, 1st col.).
	Thus, the reference anticipates the claimed subject matter. 

	It is noted that Lee et al. is considered as a prior art since the authors of the publication are more than the inventive entity of the instant application, and thus, it is not apparent from the publication that it is by the inventor and thus, the publication would be treated as prior art under AIA  35 USC 102(a)(1). See MPEP§2153.01(a).

Conclusion
	No claim is allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632